Citation Nr: 1524229	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic ear infection.

2.  Entitlement to service connection for loss of teeth, gum disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for loss of sight.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to December 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain additional documents pertinent to the matter addressed in this decision.

The Veteran has raised claims for nonservice-connected pension and aid and attendance benefits for himself and his spouse; it appears that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 and February 2013 (in VBMS) reports of general information.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing in his October 2011 substantive appeal, to be held at the RO or by videoconference from the RO.  In a May 2015 written submission, the Veteran's representative clarified that the Veteran had not withdrawn his hearing request and requested that the Veteran be scheduled for a videoconference hearing before the Board.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board from the RO in Houston, Texas.  38 C.F.R. § 20.704 (2014).


Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  In addition, the Veteran is legally blind and has requested to be notified by telephone regarding the hearing information.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

